Citation Nr: 0414056	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-18 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 1, 2000, 
for the award of a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served on active duty from September 1990 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted the claim of entitlement to a 
total rating based upon individual unemployability due to 
service-connected disabilities (TDIU), and established an 
effective date of April 1, 2000.  The veteran appealed the 
assigned effective date.  

In an April 2003 rating decision, the RO denied a claim of 
entitlement to service connection for hypertension.  That 
determination was not appealed.  


FINDINGS OF FACT

1.  The earliest claim, formal or informal, for TDIU was 
received by the RO on December 31, 2001.

2.  The RO assigned an effective date of April 1, 2000, for 
the grant of TDIU, as the veteran's last day of employment 
was shown to have been March 31, 2000.


CONCLUSION OF LAW

Entitlement to an effective date prior to April 1, 2000, for 
the assignment of a total rating based upon individual 
unemployability due to service-connected disabilities has not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.400, 4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

The Secretary of Veterans Affairs has issued implementing 
regulations setting out specific duties in assisting 
claimants in developing evidence.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  

However, VA has no duty to assist a claimant if there is no 
reasonable possibility that VA assistance would help 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  In this case, the essential facts are not in dispute; 
the case rests on the interpretation and application of the 
relevant law.  The VCAA does not affect matters on appeal 
when the issue is limited to statutory interpretation.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Therefore, there is no 
prejudice to the veteran in the Board's rendering a final 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In any event, the veteran was given ample opportunity to 
present evidence and argument in support of his claim, and 
VA's duties have been fulfilled to the extent possible.  See 
Statement of the Case, dated in August 2002, and duty-to-
assist letter from the RO to the veteran, dated in July 2003.  
Accordingly, additional efforts to notify and assist the 
veteran are not warranted.


II.  Factual Background

The service medical records reflect that the veteran was 
involved in a motor vehicle accident in November 1991, 
resulting in loss of consciousness and post-traumatic 
amnesia.  A medical board evaluated the veteran in April 
1992.  The report noted the veteran's increased headaches and 
reported that a CT scan performed in April 1992 was normal.  
Final diagnoses of post-concussive syndrome and secondary 
headaches, not existing prior to service, were made.  The 
medical board concluded that the veteran was unable to 
fulfill the duties of active military service.  When 
evaluated in May 1992, the veteran reported having headaches 
accompanied by symptoms of photophobia, nausea, and vomiting, 
as well as having episodic seizures.  In June 1992 a physical 
evaluation board determined that the veteran was unfit for 
duty and assigned a10 percent rating for his post-concussive 
syndrome and secondary headaches.  

The records show that the veteran was hospitalized numerous 
times in 1993, resulting in diagnoses including: organic 
personality disorder; organic affective disorder, chronic 
headaches, status post head trauma; marijuana and alcohol 
abuse; and status post concussion syndrome.  

In September 1993, the veteran filed a compensation claim for 
conditions including: post-concussive syndrome; headaches, 
organic personality disorder; and a neurological injury 
affecting memory and concentration.  In a June 1994 rating 
decision, the RO granted service connection for post 
concussion syndrome with headaches, which was assigned a 10 
percent evaluation effective from September 1993.  Service 
connection for organic personality disorder, and a permanent 
and total disability rating for non-service-connected 
disability pension purposes, were denied.  In a September 
1995 rating decision, an earlier effective date of September 
1992 was assigned for post-concussive syndrome with 
headaches. 

In July 1996, the veteran was treated for polysubstance abuse 
(alcohol and marijuana) as well as for post-traumatic stress 
disorder (PTSD) with other associated psychiatric disorderss.  
A VA examination of the brain conducted in November 1996 
revealed no objective evidence of structural neurological 
damage, but short-term memory impairment was shown. 

In June 1999, the veteran filed claims for an increased 
evaluation for headaches, and a service connection claim for 
organic brain disorder.  Also received was a June 1999 
income-and-net-worth statement which reflected that the 
veteran had no income from any source and had to quit his 
last position on account of his physical condition.  

VA medical records include an April 1999 entry indicating 
that the veteran was back in Texas after losing his job in 
California.  Another VA treatment note dated in April 1999 
indicated that the veteran was employed at a health center 
from 4-11pm every day.  The evidence reflects that he had 
been admitted for domiciliary care, but was discharged in 
late May 1999 due to a positive drug screening.  A June 1999 
record indicated that he was a martial arts expert who was 
employed at a studio as a trainer.  That record reflected 
that he was suicidal.  Impressions of alcohol and marijuana 
abuse; adjustment disorder, and personality disorder were 
made.  Another June 1999 entry revealed that the veteran was 
unemployed, but had worked as a personal trainer at health 
clubs and as a salesman.  Diagnostic impressions of 
adjustment disorder, organic affective disorder, and episodic 
polysubstance abuse were made.  Records dated in June 1999 
document the veteran's complaints of headaches and his 
erratic behavior.  The veteran was hospitalized from June to 
August 1999 due to complaints of headaches and an organic 
mental disorder.  Diagnoses of psychosis, a history of 
polysubstance abuse, and chronic headaches were made.

In April 2000,the veteran requested an increased evaluation 
for his service-connected head injury and headaches.  In a 
July 2000 rating decision the RO denied an evaluation in 
excess of 10 percent for post-concussion syndrome with 
headaches.  The veteran had also requested a hearing which 
was scheduled for January 2001, but he did not appear.  

In May 2001 additional VA medical records were received.  An 
entry dated in May 2000 reflects that the veteran experienced 
a seizure and also complained of headaches occurring 3 times 
a week.  The May 2000 record indicated that the veteran had 
been unable to work due to depression, panic attacks, 
emotional problems, and headaches for at least 8 months.  CT 
scan of the brain was normal.  Diagnoses of generalized tonic 
clonic seizures, migraine headaches, a history of brain 
concussion, and left temporal lobe contusion, as well as 
depression, panic attacks, and possible substance abuse, were 
made. 

In a May 2001 rating decision, the RO determined that the 
veteran was not competent for VA purposes.  In May 2001, the 
veteran also filed to reopen his claim for an increased 
evaluation for organic brain disease and he requested a 
hearing.  In July 2001, the veteran requested service 
connection for a seizure disorder and also requested that his 
hearing be cancelled in lieu of an examination and opinion.  

In a December 2001 rating action, the RO granted entitlement 
to service connection for a chronic mental condition 
secondary to in-service head trauma for which a 50 percent 
evaluation was assigned effective from September 2, 1992.  
The RO also granted service connection for a seizure disorder 
secondary to in-service head trauma, for which a 20 percent 
evaluation was assigned effective from July 31, 2000.

On December 31, 2001, the veteran filed a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.  The veteran reported that he had last 
worked full time in August 1998, and became too disabled to 
work in August 1999.  He reported that the most he had ever 
earned in a year was $7,000, from August 1998 to April 1999.  
He indicated that he had worked for Boyce Industries as a 
light laborer from August 1998 until April 1999 for 30 hours 
a week, earning at the most $950 per month.  He reported that 
during this time he had missed 30 days of work due to 
illness.  He also reported that from May to June 1999 he 
worked in sales for a gym, missing 3 days of work and making, 
at most, $325 dollars in a month.  

Financial evidence received in April 2002 reflects that the 
veteran had received income from employment from January 2000 
to March 31, 2000, during which time he received $5,300.  The 
veteran provided a statement indicating that during this 
period he had worked for his father, but during this period, 
he had a seizure, and thereafter his father let him go 
because he was unable to drive or perform basic work skills.  
He also explained his employment picture from 1997 to 1999. 

In a rating decision dated in April 2002, the RO granted 
entitlement to TDIU, effective from April 1, 2000, based upon 
the RO's determination that payroll records showed that the 
veteran's last earning payment was on March 31, 2000, and 
that he was unable to work thereafter.

The veteran filed a notice of disagreement in May 2002.  He 
argued that he was obviously unemployable when he was on VA 
pension from September 1, 1999, until May 1, 2000, based upon 
his income.  He contended that his TDIU rating should be 
effective from 1992, at which time he was awarded a 60 
percent evaluation for service-connected disabilities.  In 
his substantive appeal, the veteran argued that his 
employment with his father constituted employment in a 
protected environment, and that no other employer would have 
hired him with his disabilities.  

In September 2003, the veteran's father submitted a statement 
indicating that the veteran had worked for him from 1994 to 
2000, doing menial tasks.  His father explained that he hired 
the veteran despite his disabilities, so he would have 
sustenance and medical benefits, but ultimately had to 
terminate him, as he was such a burden.  He indicated that if 
the veteran were not his son, he would never have hired him.  

In February 2004 the veteran submitted an additional 
statement clarifying some financial information.  He stated 
that in 1998 he made approximately $8,000 and that the income 
was used for medical treatment in California as opposed to 
personal use.  

III.  Pertinent Law and Regulations - Earlier Effective Date 
for TDIU

The governing regulations provide that a total disability 
rating based on individual unemployability due to service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability. 38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations further provide 
that, if there is only one such disability, it must be rated 
at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

In any event, it is the VA policy that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due 
the to service-connected disability.  38 C.F.R. § 4.16(b); 
see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

For a veteran to prevail on a claim based upon individual 
unemployability, it is necessary that the record reflects 
some factor which takes the claimant's case outside the norm 
of other such veterans similarly rated.  See 38 C.F.R. §§ 
4.1, 4.15.  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
is, in itself, a recognition that the impairment makes it 
difficult to obtain and keep employment.  Therefore, the 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  See Van Hoose v. Brown, 
supra.

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2), and 
38 C.F.R. § 3.400(o).  The general rule with respect to the 
effective date of an award of increased compensation is that 
the effective date of such award "shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a).  This statutory provision is implemented by a 
regulation which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).

An exception to that general rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of the claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. 
§ 3.400(o)(2).  The phrase "otherwise, date of receipt of 
claim" applies only if a factually ascertainable increase in 
disability occurred more than one year prior to filing the 
claim for an increased rating.  Harper v. Brown, 10 Vet. App. 
125 (1997).  Moreover, the term "increase" as used in 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to 
the next disability level.  See Hazan v. Gober, 10 Vet. App. 
511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155.  The regulation which governs informal 
claims, 38 C.F.R. § 3.155, provides as follows:  (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

IV.  Analysis

The veteran contends that he is entitled to an effective date 
of September 1992 for the grant of a TDIU, as that is the 
effective date of his combined rating of 60 percent for all 
of his service-connected disabilities.  

In our analysis, first the Board must establish the date the 
veteran filed his claim.  As noted above, the effective date 
assigned is generally the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  The Board believes, following our review of the 
entirety of the record, that neither a formal nor an informal 
claim for TDIU was received prior to December 31, 2001.  
Neither the veteran nor his representative has contended 
otherwise.  No earlier communication or medical evidence 
which satisfies the requirements for a claim, formal or 
informal, has been identified by the Board or by the veteran 
and his representative.  

With respect to previous communications, the Board can 
identify nothing to indicate that the veteran was claiming a 
total disability rating or that he was alleging 
unemployability, and the veteran has pointed to no such 
evidence.  In Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that, while the Board is obligated to 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.  The Court has also held that an appellant must 
have asserted the claim expressly or impliedly.  See Isenbart 
v. Brown, 7 Vet. App. 537, 540-41 (1995).  Accordingly, the 
Board does not believe that a claim for TDIU, either formal 
or informal, was received prior to December 2001, when the 
formal TDIU claim was filed.

As discussed and established in detail above, the veteran 
filed his TDIU claim on December 31, 2001.  To reiterate, 
under the general rule, the effective date of an evaluation 
and award of compensation based upon a claim for increase, to 
include TDIU, is generally the date of receipt of the claim, 
which in this case was December 31, 2001.  See 38 C.F.R. 
§ 3.400(o)(1).  

However, as noted above, the regulations provide an exception 
to the general rule, permitting the assignment of an 
effective date prior to the date of the claim, specifically, 
one year earlier than December 31, 2001, if it is factually 
ascertainable in the record that an increase in disability 
(in this case, total disability) occurred at an earlier date 
yet within the one-year period prior to his December 31, 
2001, claim.  See 38 C.F.R. § 3.400(o)(2).  In other words, 
under the applicable VA regulations the earliest effective 
date which could be assigned would be December 31, 2000.  As 
it does appear that the veteran has been unemployed and 
unemployable since some time within the year prior to 
December 31, 2001, it would then be factually ascertainable 
that an increase in disability had occurred effective from 
December 31, 2000.  

However, in this case, the RO, notwithstanding the provisions 
of 38 C.F.R. § 3.400(o)(2), assigned an effective date of 
April 1, 2000, prior to the earliest date assignable under VA 
regulations, which, as discussed above, has been established 
as December 31, 2000.  In assigning the April 1, 2000, 
effective date, the RO reasoned that the facts established 
that the veteran's last day of employment was shown to have 
been March 31, 2000.  However, there does not appear to be 
any legal basis for the assignment of that date under the 
law.  While the Board will not at this time rescind the 
effective date which was assigned by the RO, it is clear that 
no earlier effective date may be assigned at this time, 
inasmuch as, legally, the earliest possible effective date 
which should have been assigned for TDIU in this case was 
December 31, 2000. 

In this regard, it is important to understand that the 
assignment of an effective date is largely determined by the 
date of the claim filed by the veteran and/or his 
representative.  Unfortunately, the substantive arguments 
advanced in this appeal, relating to marginal employment, the 
veteran's income level, and the dates of his employment need 
not be addressed by the Board, inasmuch as they are 
immaterial as to the assignment of the effective date, which 
is primarily governed by the date of the claim, under the 
provisions of 38 C.F.R. § 3.400.  These matters would not 
warrant the assignment of an effective date prior to that 
already assigned.  

Essentially, the RO has granted the veteran an effective date 
for his TDIU rating prior to the earliest effective date 
possible had the governing law and regulations been applied 
properly.  Accordingly, in this case the assignment of an 
effective date for TDIU earlier than April 1, 2000, is not 
warranted or permissible by law.  The Court of Appeals for 
Veterans Claims has held that in a case where the law, as 
opposed to the facts, is dispositive of the claim, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the claim is denied.


ORDER

An effective date prior to April 1, 2000, for entitlement to 
a total rating based upon individual unemployability due to 
service-connected disabilities is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



